In an action to recover damages for medical malpractice, etc., the defendants South Nassau Communities Hospital, Mihai Dimancescu, and Harvey Orlin appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated August 2, 1995, which, inter alia, denied their respective motions to dismiss the complaint insofar as asserted against each of them.
Ordered that the appeal of South Nassau Communities Hospital is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c]); and it is further,
Ordered that the appeals of Mihai Dimancescu and Harvey Orlin are dismissed as academic, without costs or disbursements, in light of our determination of the plaintiffs’ appeal from the judgment entered June 28, 1996 (see, Roth v South Nassau Communities Hosp., 239 AD2d 332 [decided herewith]). Bracken, J. P., Joy, McGinity and Luciano, JJ., concur.